CANADIAN ZINC CORPORATION June 14, 2012 British Columbia Securities Commission Ontario Securities Commission Toronto Stock Exchange Alberta Securities Commission Report of Voting Results Pursuant to section 11.3 of National Instrument 51-102, the following matters were submitted to a vote at the annual general meeting of Canadian Zinc Corporation (the "Issuer") held on June 13, 2012.The report on the voting results is as follows: 1.Number of Directors By a vote of show of hands, the number of directors was determined at five. 2.Election of Directors By a vote of show of hands, the following persons were elected as directors of the Issuer until the next annual general meeting: Brian Atkins Dave Nickerson John F. Kearney Alan B. Taylor John A. MacPherson 3.Appointment of Auditors and Auditors' Remuneration By a vote of show of hands, Ernst & Young LLP were appointed as auditors of the Issuer, for the ensuing year, and the directors were authorized to fix the auditors' remuneration. 4.Approve Stock Option Plan The adoption of a new stock option plan, which increases the number of common shares of the Issuer that may be issued on exercise of stock options from 6,000,000 shares to 7,500,000 shares, was approved by way of ballot. The votes were 25,463,856 (85.9%) for and 4,179,352 (14.1%) opposed. Canadian Zinc Corporation Per:John F. Kearney” John F. Kearney Chairman, President and Chief Executive Officer 1
